 



EXHIBIT 10.2
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
     This AGREEMENT (this “Agreement”) is made as of September 26, 2006
(EMPLOYMENT DATE) by and between HealthMarkets, Inc., a Delaware corporation
(the “Company”), and Michael E. Boxer (“Optionee”). As a condition precedent to
the Company’s grant of the Options (as defined in Section 2 of this Agreement)
to Optionee, Optionee is executing and delivering a counterpart of the
Stockholders Agreement and thereby agrees to be bound by the Stockholders’
Agreement as a “Management Stockholder” thereunder.
     1. Certain Definitions. Capitalized terms used, but not otherwise defined,
in this Agreement will have the meanings given to such terms in the Company’s
2006 Management Option Plan (the “Plan”). As used in this Agreement:
          (a) “Call Right” has the meaning specified in Section 8 of this
Agreement.
          (b) “Company” has the meaning specified in the introductory paragraph
of this Agreement.
          (c) “Compensation Committee” means the Executive Compensation
Committee of the Board.
          (d) “Disability” shall mean the Optionee’s incapacity due to physical
or mental illness to substantially perform his duties on a full-time basis for
at least 26 consecutive weeks or an aggregate period in excess of 26 weeks in
any one fiscal year, and within 30 days after a notice of termination is
thereafter given by the Company, the Optionee shall not have returned to the
full-time performance of the Optionee’s duties; provided, however, that if the
Optionee shall not agree with a determination to terminate his employment
because of Disability, the question of the Optionee’s Disability shall be
subject to the certification of a qualified medical doctor selected by the
Company or its insurers and acceptable to the Optionee or, in the event of the
Optionee’s incapacity to accept a doctor, the Optionee’s legal representative.
          (e) “Effective Time” has the meaning specified in Section 9 hereof.
          (f) “Fair Market Value” shall have the meaning specified in the
Stockholders Agreement.
          (g) “Options” has the meaning specified in Section 2 of this
Agreement.
          (h) “Optionee” has the meaning specified in the introductory paragraph
of this Agreement.
          (i) “Option Price” has the meaning specified in Section 2 of this
Agreement.
          (j) “Option Shares” has the meaning specified in Section 2 of this
Agreement.
          (k) “Performance-Based Tranche” has the meaning specified in Section 2
of this Agreement.
          (l) “Plan” has the meaning specified in Section 1 of this Agreement.

 



--------------------------------------------------------------------------------



 



          (m) “Termination for Cause” means the termination by the Company or
any Subsidiary of Optionee’s employment with the Company or any Subsidiary as a
result of (i) the commission by Optionee of an act of gross negligence, willful
misconduct, fraud, embezzlement, misappropriation or breach of fiduciary duty
against the Company or any of its affiliates or Subsidiaries, or the conviction
of Optionee by a court of competent jurisdiction of, or a plea of guilty or nolo
contendere to, any felony or any crime involving moral turpitude or any crime
which reasonably could affect the reputation of the Company or the Optionee’s
ability to perform the duties required of him, if any, with the Company or any
Subsidiary, (ii) the commission by Optionee of a material breach of any of the
covenants required of his position, if any, with the Company or any Subsidiary
or the Stockholders Agreement, which breach has not been remedied within 30 days
of the delivery to the Optionee by the Board of written notice of the facts
constituting the breach, and which breach if not cured, would have a material
adverse effect on the Company, or (iii) the habitual and willful neglect by
Optionee of his obligations under his job duties, if any, with the Company or
any Subsidiary or the Optionee’s duties as an employee of the Company or any
Subsidiary.
          (n) “Termination for Good Reason” means the termination by the
Optionee of Optionee’s employment with the Company or any Subsidiary with
written notice to the Company within 90 days following the occurrence, without
Optionee’s consent, of any of the following events (after failure of the Company
or any Subsidiary to cure in thirty (30) days): (i) the reduction of Optionee’s
position from that of a senior executive level position with the Company or any
Subsidiary, (ii) a decrease in Optionee’s base salary or target annual bonus,
other than in the case of a decrease for a majority of similarly situated
executives of the Company or any Subsidiary, (iii) a reduction in Optionee’s
participation in the Company’s or any Subsidiary’s benefit plans and policies to
a level materially less favorable to Optionee, unless such reduction applies to
a majority of the senior level executives of the Company or any Subsidiary, or
(iv) the announcement of the relocation of Optionee’s primary place of
employment to a location 50 or more miles from the current headquarters.
          (o) “Termination Without Cause” means the termination by the Company
or any Subsidiary of Optionee’s employment with the Company or any Subsidiary
for any reason other than a Termination for Cause (other than by reason of
Optionee’s death or Disability).
          (p) “Time-Based Tranche” has the meaning specified in Section 2 of
this Agreement.
          (q) “Tranche C Option Shares” has the meaning specified in Section 2
of this Agreement.
          (r) “Voluntary Termination” means Optionee’s termination of Optionee’s
employment with the Company or any Subsidiary for any reason, other than a
Termination for Good Reason.
     2. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan and the Company’s
obtaining shareholder approval of the Plan, the Company hereby grants to
Optionee options (the “Options”) to purchase 105,500 shares of the Company’s
Class A-1 Common Stock (the “Option Shares”). The Options may be exercised from
time to time in accordance with the terms of this Agreement. Subject to
adjustment as hereinafter provided,
     (a) one-third of the Option Shares (35,167 shares) may be purchased
pursuant to the Options at a price (the “Option Price”) of $38.37 per share (the
“Time-Based Tranche”);

 



--------------------------------------------------------------------------------



 



     (b) one-third of the Option Shares (35,167 shares) may be purchased
pursuant to the Options at an Option Price of $38.37 per share (the
“Performance-Based Tranche”); and
     (c) one-third of the Option Shares (35,166 shares) (the “Tranche C Option
Shares”) may be purchased pursuant to this Option at an Option Price of (i)
$38.37 per share, if Optionee exercises the option to purchase any Tranche C
Option Shares prior to the second anniversary of the Effective Time; (ii)
$42.21per share, if Optionee exercises the option to purchase any Tranche C
Option Shares on or after the second anniversary of the Effective Time but prior
to the third anniversary of the Effective Time; (iii) $46.43 per share, if
Optionee exercises the option to purchase any Tranche C Option Shares on or
after the third anniversary of the Effective Time but prior to the fourth
anniversary of the Effective Time; (iv) $51.07 per share, if Optionee exercises
the option to purchase any Tranche C Option Shares on or after the fourth
anniversary of the Effective Time but prior to the fifth anniversary of the
Effective Time; and (v) $56.18 per share, if Optionee exercises the option to
purchase any Tranche C Option Shares on or after the fifth anniversary of the
Effective Time.
The Options are intended to be nonqualified stock options and shall not be
treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code, or any successor provision thereto. In the event that
shareholder approval of the Plan is not obtained, this Option shall be void ab
initio and of no force and effect.
     3. Term of Options. The term of the Options shall commence at the Effective
Time and, unless earlier terminated in accordance with Section 7 hereof, shall
expire ten (10) years from the Effective Time.
     4. Right to Exercise. Unless terminated as hereinafter provided, the
Options shall become exercisable only as follows:
          (a) The Options shall become exercisable with respect to 20% of the
Time-Based Tranche (35,167 shares) on each of the first five anniversaries of
the Effective Time if Optionee remains in the continuous employ of the Company
or any Subsidiary as of each such date.
          (b) The Optionee may earn the right to exercise the option to purchase
(i) 25% of the Performance-Based Tranche (8,791 shares) on the first anniversary
of the Effective Time, (ii) 25% of the Performance-Based Tranche (8,792 shares)
on the second anniversary of the Effective Time, (iii) 17% of the
Performance-Based Tranche (5,978 shares) on the third anniversary of the
Effective Time, (iv) 17% of the Performance-Based Tranche (5,979 shares) on the
fourth anniversary of the Effective Time and (v) the remaining 16% of the
Performance-Based Tranche (5,627 shares) on the fifth anniversary of the
Effective Time, provided, however, that (A) as of each such date Optionee shall
have remained in the continuous employ of the Company or any Subsidiary and
(B) the Company shall have achieved certain specified performance targets
(including, without limitation, EBIT, net income and revenue growth) set by the
Compensation Committee after consultation in good faith with the Chief Executive
Officer of the Company for such year. Any shares included in the
Performance-Based Tranche as to which Optionee does not earn the right to
exercise the related Option Shares shall thereupon expire and terminate.
          (c) The Options shall become exercisable with respect to (i) 25% of
the Tranche C Option Shares (8,791 shares) on the first anniversary of the
Effective Time, (ii) 25% of the Tranche C Option Shares (8,792 shares) on the
second anniversary of the Effective Time, (iii) 17% of the Tranche C Option
Shares (5,978 shares) on the third anniversary of the Effective Time, (iv) 17%
of the Tranche C Option Shares (5,978 shares) on the fourth anniversary of the
Effective Time and (v) the remaining 16% of the Tranche C Option Shares (5,627
shares) on the fifth anniversary of the Effective Time, provided however, that
as of each such date Optionee remains in the continuous employ of the Company or
any Subsidiary.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, (i) the Options granted hereby
shall become immediately exercisable with respect to all of the Option Shares
upon the occurrence of a Change of Control if Optionee remains in the continuous
employ of the Company or any Subsidiary until the date of the consummation of
such Change of Control and (ii) if the Optionee’s employment with the Company or
any Subsidiary terminates for any reason other than a Termination for Cause or a
Voluntary Termination, then (A) the Options shall be exercisable with respect to
a number of Option Shares equal to the sum of (x) the total number of Option
Shares that became exercisable pursuant to Sections 4(a), 4(b) and 4(c) hereof
as of the date of Optionee’s termination of employment and (y) the number of
Option Shares that would have become exercisable under the provisions of
Sections 4(a), 4(b) and 4(c) hereof if the Optionee had remained in the employ
of the Company or any Subsidiary until the first anniversary of the date of
Optionee’s termination of employment with the Company or any Subsidiary;
provided, however, that the number of Option Shares that would have become
exercisable under the provisions of Section 4(b) if the Optionee had remained in
the employ of the Company or any Subsidiary until the first anniversary of the
date of Optionee’s termination of employment with the Company or any Subsidiary
will not become exercisable under clause (y) above if it is apparent, in the
reasonable judgment of the Company, that the Company will miss the performance
targets for the fiscal year in which the termination of employment occurs; and
(B) and all other Options shall terminate.
          (e) Optionee shall be entitled to the privileges of ownership with
respect to Option Shares purchased and delivered to Optionee upon the exercise
of all or part of the Options.
     5. Option Nontransferable. Optionee may not transfer or assign all or any
part of the Options other than by will or by the laws of descent and
distribution. The Options may be exercised, during the lifetime of Optionee,
only by Optionee, or in the event of Optionee’s legal incapacity, by Optionee’s
guardian or legal representative acting on behalf of Optionee in a fiduciary
capacity under state law and court supervision.
     6. Notice of Exercise; Payment.
          (a) To the extent then exercisable, the Option may be exercised in
whole or in part by written notice to the Company stating the number of Option
Shares for which the Options are being exercised and the intended manner of
payment. The date of such notice shall be the exercise date. Except as otherwise
provided in Section 24, payment equal to the aggregate Option Price of the
Option Shares being purchased pursuant to an exercise of the Options must be
tendered in full with the notice of exercise to the Company in one or a
combination of the following methods as specified by Optionee in the notice of
exercise: (i) cash in the form of currency or check or by wire transfer as
directed by the Company, (ii) solely following an IPO or shares of the Company’s
Class A-1 Common Stock otherwise being traded on an established securities
market, through the surrender to the Company of shares of Class A-1 Common Stock
owned by Optionee for at least six months as valued at their Fair Market Value
on the date of exercise or (iii) through such other form of consideration as is
deemed acceptable by the Board.
          (b) As soon as practicable upon the Company’s receipt of Optionee’s
notice of exercise and payment, the Company shall direct the due issuance of the
Option Shares so purchased.
          (c) As a further condition precedent to the exercise of the Options in
whole or in part, Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Class A-1 Common Stock and in connection therewith
shall execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

 



--------------------------------------------------------------------------------



 



     7. Termination of Agreement. The Agreement and the Options granted hereby
shall terminate automatically and without further notice on the earliest of the
following dates:
          (a) following Optionee’s termination due to Optionee’s death,
Disability, Termination for Good Reason or Termination Without Cause by the
Company, the earlier of (i) one (1) year following the Optionee’s date of
termination or (ii) the remaining term of the Option; provided, however, that it
shall be a condition to the exercise of the Options in the event of Optionee’s
death that the Person exercising the Options shall (i) have agreed in a form
satisfactory to the Company to be bound by the provisions of this Agreement and
the Stockholders Agreement and (ii) comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the shares of Class A-1 Common Stock and in connection therewith
shall execute any documents which the Board shall in its sole discretion deem
necessary or advisable;
          (b) after Optionee’s Voluntary Termination the earlier of (i) ninety
(90) calendar days following the Optionee’s date of termination or (ii) the
remaining term of the Options;
          (c) The date of Optionee’s Termination for Cause; or
          (d) Ten (10) years from the Effective Time.
In the event that Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Options will cease to be exercisable to the extent exercisable as of such
termination and will not be or become exercisable after such termination.
Optionee shall be deemed to be an employee of the Company or any Subsidiary if
on a leave of absence approved by the Board.
     8. Call Right. Upon termination of Optionee’s employment for any reason
prior to an IPO, the Company will have the right to purchase (the “Call Right”)
any Option Shares that Optionee received pursuant to the terms and conditions
set forth in Article VI Call Rights of the Stockholders Agreement.
     9. Effective Time. The Options granted hereby shall be and become effective
(the “Effective Time”) upon the last to occur of each of the following:
          (a) An executed counterpart of this Agreement shall be delivered to
the Company by the Optionee; and
          (b) The Plan shall have been approved by the Board of Directors of the
Company.
     10. Initial Public Offering. Option Shares acquired on exercise of any
Option will be subject to the terms and conditions of the Stockholders’
Agreement. The Company and Optionee acknowledge that they will agree to provide
the Company with the right to require Optionee and other executives of the
Company or any Subsidiary to waive any registration rights with regard to such
Option Shares upon an IPO, in which case the Company will implement an IPO bonus
plan in cash, stock or additional options to compensate for Optionee’s and the
other executives’ loss of liquidity.
     11. No Employment Contract. Nothing contained in this Agreement shall
(a) confer upon Optionee any right to be employed by or remain employed by the
Company or any Subsidiary, or (b) limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of Optionee.
     12. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require Optionee to remit to the Company or any Subsidiary, an amount sufficient
to satisfy federal, state, local or

 



--------------------------------------------------------------------------------



 



foreign taxes (including the Optionee’s FICA obligation) in connection with any
payment made or benefit realized by Optionee or other person under this
Agreement or otherwise, and the amounts available to the Company or any
Subsidiary for such withholding are insufficient, it shall be a condition to the
receipt of such payment or the realization of such benefit that Optionee or such
other person make arrangements satisfactory to the Company or any Subsidiary for
payment of the balance of such taxes required to be withheld. The Company or any
Subsidiary may elect to have such withholding obligation satisfied by having
Optionee surrender to the Company or any Subsidiary a portion of the Option
Shares that is issued or transferred to Optionee upon the exercise of an Option
(but only to the extent of the minimum withholding required by law), and the
Option Shares so surrendered by Optionee shall be credited against any such
withholding obligation at the Fair Market Value of such shares on the date of
such surrender.
     13. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Options shall
not be exercisable if the exercise thereof would result in a violation of any
such law.
     14. Adjustments. The Board may make or provide for such substitution or
adjustments in the number of Option Shares covered by the Options, in the Option
Price applicable to such Options, the Maximum Price (as defined in Section 24),
and in the kind of shares covered thereby and/or such other equitable
substitution or adjustments as the Board may determine to prevent dilution or
enlargement of Optionee’s rights that otherwise would result from (a) any stock
dividend, extraordinary or special cash-dividend, stock split, combination of
shares, recapitalization, or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reclassification, reorganization, partial or complete liquidation, or other
distribution of assets or issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Such substitutions and adjustments may include, without
limitation, canceling any and all Options in exchange for cash payments equal to
the excess, if any, of the value of the consideration paid to a shareholder of
an Option Share over the Option Price per share subject to such Option in
connection with such an adjustment event.
     15. Relation to Other Benefits. Any economic or other benefit to Optionee
under this Agreement shall not be taken into account in determining any benefits
to which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.
     16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Optionee under this Agreement without Optionee’s written consent.
     17. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
     18. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the Option or its exercise.

 



--------------------------------------------------------------------------------



 



     19. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of Optionee, and the successors and assigns of
the Company.
     20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.
     21. Prior Agreement. As of the Effective Time, this Agreement supersedes
any and all prior and/or contemporaneous agreements, either oral or in writing,
between the parties hereto, or between either or both of the parties hereto and
the Company, with respect to the subject matter hereof. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
     22. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Optionee has executed this
Agreement, as of the day and year first above written.

                  HealthMarkets, Inc.    
 
           
 
  By:        
 
                Name:
Title:    
 
                          Michael E. Boxer    

 